UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2008 Commission File No. 0-29320 EIGER TECHNOLOGY, INC. (Exact name of Registrant as specified in its charter) 144 Front Street West, Suite 700 Toronto, Ontario M5J 2L7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. x Form 20-F ¨ Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Eiger Technology, Inc. (the “Company”) and Foundation Venture Leasing Inc. (“FVLI”) have agreed on January 8, 2008, to amend their agreement regarding the sale of the Company’s shares of Racino Royale, Inc. (“Racino”) to FVLI.The amended agreement calls for the Company to sell 2,620,000 shares of Racino to FVLI for gross proceeds of $131,000 and to grant FVLI an option to purchase an additional 2,620,000 shares at $0.05 per share until September 1, 2008 as opposed to 14,021,600 shares as originally contemplated.The result is that the Company will retain a 39% equity position in Racino after completion of the contemplated share sales. The material agreements and a press release dated January 10, 2008 are attached as exhibits hereto. SUBMITTED HEREWITH Exhibits 10.1 Option Agreement 10.2 Amended and Restated Purchase Agreement 99.1 Press Release dated January 10, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eiger Technology, Inc. (Registrant) Date:January 23, 2008 By: /s/ Gary N. Hokkanen Gary N. Hokkanen Title: Chief Financial Officer
